Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brett Kimberlin appeals the district court’s order granting the motions to dismiss his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kimberlin v. Hunton & Williams LLP, No. 8:15-cv-00723-GJH, 2016 WL 1270982 (D. Md. Mar. 29, 2016). We deny Kimberlin’s motion to show cause. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED